TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00617-CV



                                     In re Keith Russell Judd


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Keith Russell Judd, an inmate in federal prison, has filed a pro se petition for writ of

mandamus, asking this Court to compel the district court to rule on his various motions for

declaratory and injunctive relief against the Texas Secretary of State. Judd has failed to provide

copies of these motions or specify when they were filed, but he claims in his petition that the

motions relate to his unsuccessful attempt in 2011 to be placed “on the State’s 2012 Presidential

Primary Election Ballot as a Democratic Candidate for President of the United States,” to remove

President Barack Obama from that ballot for being “not a natural born citizen,” and “to allow all

convicted and incarcerated felons to vote” in the 2012 elections.

               Judd filed a similar petition for writ of mandamus in 2011, which this Court denied

because, on the record provided, we could not determine whether the district court had abused

its discretion in regard to any pending motion or whether Judd would lack an adequate

appellate remedy in that event. See In re Judd, No. 03-11-00690-CV, 2011 Tex. App. LEXIS, at *1

(Tex. App.—Austin Nov. 16, 2011, orig. proceeding) (mem. op.). We similarly cannot determine
on this record whether Judd is entitled to mandamus relief. For this and other reasons, we deny

Judd’s petition for writ of mandamus. See Tex. R. App. P. 52.8(a).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Filed: December 7, 2012




                                                2